Journal Entries: (i) March 25, 1825: proclamation made, time fixed for trial, notice ordered published; (2) April 9, 1825: claim filed, witnesses sworn, attendance of witnesses proved; (3) April 11, 1825: eight head of cattle not claimed, condemned; sale and notice of sale ordered; recognizances of claimants; (4) April 12, 1825: claim of Josiah Ladd heard, property claimed by Ladd ordered restored, claim of Robert Parker heard, property claimed by Parker ordered restored, claim of Charles Peets heard, property claimed by Peets ordered restored; probable cause for seizure certified; attendance of witness proved; sale of remaining eight head of cattle ordered; (5) April 15, 1825: time for sale enlarged; (6) Dec. 9, 1825: motion to tax fees of United States attorney “in each case of separate and distinct claim” granted.
Papers in File (1825): (1) Petition and order for special session; (2) notice to marshal of special session; (3) libel; (4) form of monition for publication; (5) precipe for subpoena; (6) subpoena; (7) published notice and proof of publication; (8) printer’s bill; (9) recognizance of Charles Peets; (10) recognizance of Josiah Ladd; (11) recognizance of Robert Parker; (12) testimony and affidavits of Charles Peets and Robert Parker; (13) testimony and affidavits of Charles Peets and Minor Smith; (14) testimony and affidavits of Josiah Ladd and Robert Parker; (15) order by inspector of customs for payment of his costs to Adna Merritt; (16) allowance of account for fuel and candles; (17) memo, of testimony; (18) inspector’s bill, allowance, receipts; (19) claim and answer of Charles Peets; (20) claim and answer of Josiah Ladd; (21) claim and answer of Robert Parker; (22) order for notice of special session; (23) order— clerk to marshal to pay inspector’s costs to Adna Merritt; (24) account of sale; (25) statement of marshal’s costs; (26) account of sale; (27) collector’s account, allowance; (28) copy of order of sale; (29) due bill signed by marshal; (30) form of claimant’s bond.
File No. 6 of 1825.